         Case 4:18-cv-00126-CDL Document 155 Filed 03/26/21 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

JORDAN OUTDOOR ENTERPRISES, LTD.,                  *
       Plaintiff,
                                                   *
vs.
                                                   *
J&M CONCEPTS, LLC,
       Defendant                                   *
                                                       CASE NO. 4:18-CV-126 (CDL)
COUNTRY BREEZE VENTURES, LLC,                      *
     Plaintiff,
                                                   *
vs.
JORDAN OUTDOOR ENTERPRISES, LTD.,                  *
       Defendant.                                  *


                                        O R D E R

       Seventeen months after the dispositive motion deadline, ten

months after the Court’s orders on the summary judgment motions,

and   two    weeks    before     the    pretrial        conference,    Jordan     Outdoor

Enterprises,      Ltd.      (“Realtree”)        filed    a   motion    to    dismiss     the

action      brought    by     Country    Breeze        Ventures,     LLC    for   lack    of

subject     matter     jurisdiction.            The     unpunctual    motion      contests

Country Breeze’s standing to pursue its breach of contract claim.1

As    discussed      below,    the     motion    to     dismiss    (ECF     No.   121)    is

denied.




1 Country Breeze originally filed its action against Realtree in Case
No. 4:18-cv-172.   The action shares common questions of law and fact
with this one, Case No. 4:18-cv-126, so the Court consolidated the two
actions for trial. Order of Consolidation, ECF No. 85.
         Case 4:18-cv-00126-CDL Document 155 Filed 03/26/21 Page 2 of 5



        The Court has recounted the facts in other orders.                                    See,

e.g., Jordan Outdoor Enterprises, Ltd. v. J&M Concepts, LLC, No.

4:18-CV-126       (CDL),       2020   WL    2449278,     at    *1    (M.D.      Ga.     May   12,

2020);      Country        Breeze      Ventures,         LLC        v.    Jordan        Outdoor

Enterprises, Ltd., No. 4:18-CV-172 (CDL), 2020 WL 1876252, at *1

(M.D.     Ga.     Apr.    15,     2020).          In    summary,         Realtree       designs

camouflage patterns.             Realtree entered a License Agreement with

beverage       maker     J&M    Concepts,     LLC      that    permitted         J&M    to    use

certain        trademarks      and    camouflage        patterns         on     its    Realtree

Outdoor     Energy       Drink    containers.           J&M    received         an    exclusive

license to use some of Realtree’s intellectual property on energy

drinks and soft drinks, but there is a fact dispute on the scope

of the exclusivity provision.                Realtree also licensed some of the

same trademarks and camouflage patterns to the Coca-Cola Company

for use on Mello Yello soft drink containers.                                  Fact disputes

exist     on    issues    related      to    the    Mello      Yello      deal,       including

whether it violated the License Agreement’s exclusivity provision

and whether J&M consented to it.                       J&M later sold its Realtree-

branded energy drink business to Country Breeze.                              Around the same

time,    Coca-Cola       started      selling      Realtree-branded             Mello    Yello.

Country Breeze contends that its sales of Realtree Outdoor Energy

Drinks dropped immediately as a result, and Country Breeze became

unable to pay its obligations to J&M.                          J&M foreclosed on its

collateral—the assets that Country Breeze purchased from J&M—and


                                              2
         Case 4:18-cv-00126-CDL Document 155 Filed 03/26/21 Page 3 of 5



purchased the assets at a public auction.                  The Realtree License

Agreement was one of the assets that Country Breeze purchased

from J&M, but by the time of the foreclosure sale Realtree had

terminated the License Agreement for failure to pay royalties.

      At     summary    judgment,     Realtree   argued    that   J&M    could    not

recover from Realtree for any alleged breach of contract that

occurred     after     J&M   assigned    the   License    Agreement     to   Country

Breeze     because     any   post-assignment      breach    of    contract      claim

belonged to Country Breeze.             Realtree’s Br. in Supp. of Mot. for

Summ. J. 14-15, ECF No. 30.             When Realtree made this argument, it

knew that J&M had foreclosed on its collateral and repurchased

the assets at auction.          The Court interpreted Realtree’s argument

to mean that J&M did not have any interest in a claim arising out

of a breach of the License Agreement that occurred while Country

Breeze was the licensee.             And the Court accepted that argument in

granting Realtree’s summary judgment motion on J&M’s breach of

contract claim against Realtree.

      Now in addition to its tardiness in asserting a lack of

jurisdiction, Realtree completely abandons its previous position

in   order    to   avoid     legal    accountability.      Typically,        justice,

equity and principles of estoppel would prevent a party from

making such an untimely change of course.                   But subject matter

jurisdiction cannot be waived.             Therefore, the Court must decide

the motion on its merits.


                                          3
         Case 4:18-cv-00126-CDL Document 155 Filed 03/26/21 Page 4 of 5



        Realtree argues that when J&M foreclosed on the assets that

constituted       its     collateral      under     § 6(b)(i)       of    the    Security

Agreement between J&M and Country Breeze, it foreclosed on any

cause of action Country Breeze had against Realtree for a breach

of the License Agreement that occurred while Country Breeze was

the licensee.        See Security Agreement § 6(b)(i), ECF No. 121-1.

Thus, according to Realtree, Country Breeze’s breach of contract

claim     against       Realtree    really       belongs     to    J&M.         Realtree’s

incomplete       analysis    is    unpersuasive.            The    Security      Agreement

certainly       defines     “collateral”         broadly,    as    “all    of    [Country

Breeze’s]       right,    title    and    interest    in     and    to    the   Purchased

Assets . . ., together with any other assets or rights related to

any of the Purchased Assets, and to the extent not otherwise

included, all proceeds of the foregoing, whether presently held

or owned by the Debtor or hereafter acquired.”                        Id. § 1.       Thus,

the secured collateral included the license from Realtree.                            But

the Security Agreement also permits J&M “to sell, assign, lease

or otherwise dispose of any Collateral,                      or any part thereof,

either at public or private sale, in lot or in bulk, for cash, on

credit     or     otherwise,       with     or     without        representations      or

warranties and upon such terms as shall be acceptable to” J&M.

Id. § 6(b)(iv) (emphasis added).                   J&M represented to the Court

that when it foreclosed on its collateral and repurchased the

assets, it did not acquire Country Breeze’s rights to causes of


                                             4
      Case 4:18-cv-00126-CDL Document 155 Filed 03/26/21 Page 5 of 5



action as a licensee under the License Agreement.              It allowed

Country Breeze to retain those claims.2          So, even if J&M had a

right under the Security Agreement to sell (and purchase) Country

Breeze’s breach of contract claim against Realtree, it elected

not to do so.      Having retained that claim, Country Breeze has

standing   to   assert   it.     Realtree’s    motion    to   dismiss   is,

accordingly, denied.

     IT IS SO ORDERED, this 26th day of March, 2021.

                                        s/Clay D. Land
                                        CLAY D. LAND
                                        U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




2  Realtree pointed to the “Notification of Public Disposition of
Collateral,” which stated that the collateral listed on the notice
would be sold at public auction.     Realtree’s Mot. to Dismiss Ex. B,
Notification of Public Disposition of Collateral, ECF No. 121-2.    The
notice lists “Intellectual Property Assets,” including the License
Agreement, but it does not state that it includes any claims Country
Breeze had under the License Agreement.     And, Realtree did not point
the Court to any evidence to contradict J&M’s representation that it
agreed for Country Breeze to retain the breach of contract claim, which
is understandable given that Realtree took this same position in its
previous summary judgment motion.    All the parties concurred that the
Court could decide the current motion on the present record, which the
Court deems to include J&M’s uncontested factual representation that it
agreed for Country Breeze to retain the breach of contract claim.


                                    5
